          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION


ANTHONY ROGELIO GRIEGO,

      Petitioner,

v.                                        Case No. 3:17cv66-LC/CAS

MARK S. INCH, Secretary,
Florida Department of
Corrections,

     Respondent.
_________________________/

                                   ORDER

      This cause comes on for consideration upon the Report and

Recommendation On Motion for Injunction of the United States Magistrate

Judge, ECF No. 51, dated April 1, 2019, recommending that the

“Emergency Motion for Injunction/Motion to Prohibit Respondent from

Interfering with Petitioner’s U.S. Constitutional Right to Access the Courts

and Compel Respondent to Protect the Same,” ECF No. 49, be denied

without prejudice to Petitioner filing a § 1983 civil rights complaint. The

parties have been furnished a copy of the Report and Recommendation

and have been afforded an opportunity to file objections. No objections

have been filed.
                                                                     Page 2 of 2


      Having considered the report and recommendation, I have

determined that it should be adopted.

      Accordingly, it is ORDERED as follows:

      1. The Report and Recommendation on Motion for Injunction, ECF

No. 51, is adopted and incorporated by reference in this order.

      2. The “Emergency Motion for Injunction/Motion to Prohibit

Respondent from Interfering with Petitioner’s U.S. Constitutional Right to

Access the Courts and Compel Respondent to Protect the Same,” filed by

Petitioner Anthony Rogelio Griego, ECF No. 49, is DENIED without

prejudice to Petitioner bringing the claims concerning the conditions of

confinement in a properly filed § 1983 civil rights proceeding.

      3. The Clerk of Court shall provide Petitioner with a civil rights

complaint form for use by prisoners in civil rights actions under 42 U.S.C.

§ 1983.

      DONE AND ORDERED this 13th day of May, 2019.



                             s/ L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv66-LC/CAS
